NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0909-17T2

AMELIA MANYA EMILY ORT,

         Plaintiff-Respondent,

v.

ABRAHAM ORT,

     Defendant-Appellant.
__________________________

                   Argued February 13, 2019 – Decided March 11, 2019

                   Before Judges Koblitz, Currier and Mayer.

                   On appeal from Superior Court of New Jersey,
                   Chancery Division, Family Part, Ocean County, Docket
                   No. FM-15-0990-00.

                   David Perry Davis argued the cause for appellant.

                   John P. Paone, Jr. argued the cause for respondent (Law
                   Offices of Paone, Zaleski & Murray, attorneys; John P.
                   Paone, Jr., of counsel and on the brief; John P. Paone,
                   III, and Andrew J. Economos, on the brief).

PER CURIAM
      Defendant Abraham Ort appeals from a September 15, 2017 order denying

his motion seeking relief with regard to past-due support for his now-

emancipated children. The parties were married in 1977, had thirteen children

and divorced in 2003, agreeing to binding arbitration with regard to all financial

divorce issues. Defendant relocated without the children to Israel in 2007, after

the final arbitration decision was entered as a judgment.1 A child-support bench

warrant2 has been outstanding since 2008.             Although defendant has

unsuccessfully litigated in New Jersey courts for many years without the

imposition of the fugitive disentitlement doctrine, 3 we do so now and dismiss

this appeal.




1
 The three-member arbitration panel stated: "Defendant's (husband's) testimony
was not credible . . . . We have considered [d]efendant's efforts in subverting
our orders and believe it will continue."
2
  The support was not collected by the Probation Division and the warrant was
thus issued by the court without probation involvement. See Pasqua v. Council,
186 N.J. 127, 141 n.2 (2006) (discussing child support enforcement procedures
utilized by the Probation Division).
3
  Ort v. Ort, No. A-5406-12 (App. Div. Jan. 14, 2015); Ort v. Ort, No. A-1431-
07(App. Div. Apr. 28, 2009); Ort v. Ort, No. A-3535-06 (App. Div. June 17,
2008); Ort v. Ort, No. A-6140-02 (App. Div. May 13, 2005); Ort v. Ort, No. A-
3388-02 (App. Div. Dec. 16, 2003), certif. denied Ort v. Ort, 179 N.J. 311
(2004); see also Ort v. Ort, 428 N.J. Super. 290 (Ch. Div. 2012) (emancipating
daughter at her request).
                                                                         A-0909-17T2
                                        2
      In the litigation prior to the current motion, on May 31, 2013, when

defendant's child support arrears amounted to approximately $561,595, the

judge reduced the purge amount to $100,000, upon payment of which

defendant's arrest warrant would be vacated.          The judge denied without

prejudice defendant's motion to reduce ongoing child support. The judge also

denied without prejudice plaintiff's motion to apply the fugitive disentitlement

doctrine. He noted that he had adjusted the purge figure significantly, and "[i]f

[defendant] doesn't pay the purge figure and he comes back to this [c]ourt again

asking for more relief and [plaintiff's counsel] re-raises the issue of the Fugitive

Act, this may be a case where it's applied, quite frankly."

      Nonetheless, when defendant did file another motion before a different

judge, without having paid the purge amount, that doctrine was not specifically

invoked by the judge hearing the motion. Defendant filed a motion in March

2017 seeking (1) a final determination of his child support arrears; (2) the

emancipation of the minor children at age eighteen; (3) the removal of his

obligation to maintain life insurance; (4) an accounting from plaintiff of the

children's custodial accounts; (5) funding by plaintiff of the custodial accounts;

(6) an adjustment of defendant's child support obligation as of 2007, discharge

of the bench warrant for his arrest, and a judgment against plaintiff; (7) a


                                                                           A-0909-17T2
                                         3
judgment against plaintiff for more than $800,000 in favor of the Regina Ort

Trust; (8) plaintiff's case information statement; (9) a restraint on plaintiff from

dissipating assets; and (10) counsel fees.

      On September 15, 2017, defendant remained in Jerusalem while his

motion was heard. At the request of a prior judge, the parties had previously

briefed the issue of the applicability of the fugitive disentitlement doctrine to

defendant. The court, while not expressly ruling on fugitive disentitlement,

stated:

            I've read this entire file. . . . in view of everything I 've
            read here, I don 't think there 's a single thing that I can
            believe that [defendant] has ever said. . . . it 's one of the
            most amazing cases I 've ever seen. Why [defendant]
            was not prosecuted for criminal contempt of court is
            probably because it 's so hard to do.

                   ....

            [O]ne thing that is very troubling to the [c]ourt is that
            [] defendant continues to be in open contempt of the
            court. This file is replete with every judge that has
            touched this finding that he is in contempt of court, that
            -- that he has intentionally thwarted the [c]ourt 's
            attempts to get the children their rightful support from
            their father, who apparently had certain assets at his
            disposal. There were real estate assets that he had an
            interest in with his brother. He was receiving rents. All
            these things. There 's a long history that I 'm not going
            to relitigate.



                                                                             A-0909-17T2
                                          4
             But ultimately, a warrant was issued for his arrest. And
             the judge . . . entered a $100,000 purge amount. [The
             judge], apparently, did that . . . believing that the
             defendant had the ability to pay that amount, and he has
             not. He has not attempted to. He did not appeal it. He
             has made no application except for the most recent one
             now years later to set that aside. I am not going to set
             that aside. The warrant will remain. The purge amount
             will remain at $100,000.

                    ....

             I'm also finding that because there 's been such bad faith
             and unclean hands, that the defendant, in any further
             application, pay that purge amount and appear before
             the [c]ourt to answer questions as to why he has not
             lived up to the obligations that he 's been previously
             ordered to do. . . .

             I have accepted the accounting provided by the plaintiff
             that from what has already been entered as arrears there
             has been an additional $102,767.17 accumulated in
             arrears to the end of his obligation.

      The court issued an order denying defendant 's motion and granting

plaintiff 's cross-application, writing:

             Defendant comes to the [c]ourt with unclean hands. He
             is also subject to a [b]ench [w]arrant with a purge
             amount of $100,000[] since June 13, 2013. Much of
             [d]efendant 's application is an attempt to re-litigate
             issues which have been long decided. The [c]ourt will
             not entertain any further application by [defendant]
             until such time as [d]efendant posts with the [c]ourt the
             $100,000[] purge amount.



                                                                          A-0909-17T2
                                           5
The order granted plaintiff $10,000 in counsel fees. The order also provided

defendant relief, stating: "All of the remaining children of the marriage are

hereby emancipated and [defendant] shall have no further child support

obligation."

      Defendant argues that plaintiff behaved fraudulently with regard to New

York properties and a charitable trust founded during the marriage, that the

children were well-supported by income from various marital assets, and that he

was unable to contribute to their support because his work as an unsalaried rabbi

in Israel prevented him from doing so. He further argues that because all of the

children are emancipated, child support arrears should be viewed as any other

debt and the warrant vacated. We make no assessment of the merits of these

issues.

      Justice Virginia Long, writing for our Supreme Court, set forth the criteria

for invoking the discretionary fugitive disentitlement doctrine:

               the party against whom the doctrine is to be invoked
               must be a fugitive in a civil or criminal proceeding; his
               or her fugitive status must have a significant connection
               to the issue with respect to which the doctrine is sought
               to be invoked; invocation of the doctrine must be
               necessary to enforce the judgment of the court or to
               avoid prejudice to the other party caused by the
               adversary's fugitive status; and invocation of the
               doctrine cannot be an excessive response.


                                                                           A-0909-17T2
                                          6
            [Matsumoto v. Matsumoto, 171 N.J. 110, 129 (2002).]

      Defendant has been litigating his obligations determined by the agreed-

upon arbitration from afar since it was first concluded. New Jersey courts have

entertained his applications. Plaintiff has had to retain counsel to oppose them.

Although provided relief through the reduction of the purge amount in 2013,

defendant still has not subjected himself to the New Jersey courts. New Jersey

has a rational system of adjudicating family disputes. We do not have debtors'

prisons. See State v. Townsend, 222 N.J. Super. 273, 277 (App. Div. 1988)

("The Fourteenth Amendment precludes a state court from automatically

revoking probation and imposing a prison term for nonpayment of restitution.") .

If defendant believes his arguments are valid, let him come to New Jersey and

demonstrate the soundness of his reasoning. A litigant cannot use our system to

his advantage without risking the ramifications of defeat. As we said in Matison

v. Lisnyansky, 443 N.J. Super. 549, 552 (App. Div. 2016), "[w]e decline to

afford [defendant] the protection of the court while he flaunts the court's

authority from overseas."

      Dismissed.




                                                                        A-0909-17T2
                                       7